PER CURIAM.
We review the trial court’s order summarily denying Ralph Bellamy’s motion filed pursuant to Florida Rule of Criminal Procedure 3.800, alleging his right to be resentenced under the 1994 sentencing guidelines for the offense he committed on June 21, 1996.
The Supreme Court of Florida has recently held the operative window period in which to challenge the sentencing guideline provisions amended by Chapter 95-184, Laws of Florida, commenced on October 1, 1995, and ended on May 24, 1997. See Trapp v. State, 760 So.2d 924, 928 (Fla.2000). As we did in Speed v. State, 764 So.2d 873 (Fla. 4th DCA 2000), we agree with Judge Altenbernd’s analysis in Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000), on the need to remand such cases for a recalculation of the defendant’s sentences under the 1994 guidelines score-sheet.
Accordingly, we reverse and remand for resentencing in accordance with the sentencing guidelines in effect on June 21, 1996, the date on which appellant committed the underlying offenses in this case.
STONE, GROSS and HAZOURI, JJ., concur.